Citation Nr: 0937551	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include nervousness and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1972 to May 1975, during the Vietnam Era.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned in June 2009 in Montgomery, Alabama.  
A transcript of the hearing has been associated with the 
claims folder.  

By a February 2006 rating decision, the Veteran was awarded 
non-service-connected pension; therefore, that issue is no 
longer on appeal. 


FINDINGS OF FACT

1.  The Veteran did not serve in the country of Vietnam; 
diabetes mellitus was not manifested in service; did not 
manifest to a compensable degree within a year after service 
separation; and the competent evidence of record does not 
relate diabetes mellitus to the Veteran's possible exposure 
to chemicals in service.

2.  The Veteran did not experience any cardiovascular injury 
or disease, including chronic hypertension in service; and 
did not experience continuous post-service symptoms of 
hypertension, including no hypertension to a compensable 
degree within one year of service separation. 

3.  The competent evidence of record does not show a 
diagnosed psychiatric disorder, to include nervousness and 
anxiety. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by 
service, nor may be presumed to have been incurred therein.  
38 U.S.C.A.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

3.  The criteria for service connection for an acquired 
psychiatric disorder, to include nervousness and anxiety, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  A" fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 
38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

Prior to the initial adjudication of the Veteran's claims in 
the September 2004 rating decision, he was provided notice of 
the VCAA in July 2004.  The VCAA letter indicated the types 
of information and evidence necessary to substantiate the 
claims, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Although the Veteran was 
not provided notice pertaining to the downstream disability 
rating and effective date elements of his claims, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of evidence is against the Veteran's claims of 
service connection on a presumptive and direct bases, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board has concluded that a remand for examination of the 
Veteran and/or a medical nexus opinion is not warranted in 
this case because the information and evidence of record does 
not establish that the Veteran suffered an event, injury, or 
disease in service, nor does it indicate that his claimed 
disabilities or symptoms may be associated with service.  38 
C.F.R. § 3.159(c)(4); cf. Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all relevant evidence necessary to decide the issues on 
appeal has been identified and obtained.  The evidence of 
record includes Social Security Administration (SSA) records, 
service treatment records, service personnel records, VA 
outpatient treatment reports, a VA examination for pension, 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection will also be presumed for certain chronic 
diseases, including cardio-vascular disease including 
hypertension, and organic diseases of the nervous system, if 
manifested to a compensable degree within one year after 
discharge from service.  38 C.F.R. § 1112; 38 C.F.R §§ 3.307, 
3.309.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  
 
For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e)  establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for diabetes mellitus, type II under 
current law.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  However, the 
Veteran in this case did not serve in Vietnam, and is not 
alleging exposure to Agent Orange; thus, these provisions are 
not applicable to the Veteran's current claims.
 
Service Connection for Diabetes Mellitus and Hypertension

The Veteran contends that his current diabetes mellitus and 
hypertension are related to service.  Service treatment 
records are negative for complaints, diagnosis, findings, or 
treatment for diabetes mellitus or hypertension while in 
service.    The April 1975 service separation examination 
showed a normal endocrine system and vascular system on 
clinical evaluation with blood pressure of 124/86.

Further, there is no evidence of continuous symptoms of 
diabetes mellitus or hypertension after service, including 
within the one year presumptive period following separation 
from service.  The weight of the evidence demonstrates that 
symptoms of diabetes mellitus and hypertension first 
manifested many years after service separation.   Subsequent 
to service, VA treatment records from June 2003 to February 
2006 reflect treatment for hypertension and diabetes 
mellitus.  The Veteran underwent a VA examination for his 
pension claim in April 2005 at which he told the VA examiner 
that he was diagnosed with type II diabetes mellitus and 
hypertension in 1997.

During a June 2009 Travel Board hearing, the Veteran 
testified that his MOS was initially a line pilot, which 
caused him anxiety, so he was transferred to an airframe 
shop; he started to drink alcohol when he was placed into a 
naval squadron; he had constant worry because he could have 
been sent to a combat zone at any time; and he was sent to 
rehabilitation for his alcohol abuse, but was not diagnosed 
with a psychiatric disability.  (See June 2009 Hearing 
transcript pages 3-5).  With regard to diabetes, the Veteran 
testified that he passed out on ship and that he had an 
abnormal sugar level that was thought to be related to 
alcohol consumption, and was not diagnosed with diabetes 
mellitus.  (Id. at 7-8).  With regard to hypertension, the 
Veteran testified that he was not diagnosed with hypertension 
problems in service, and that a physician had never told him 
that his hypertension was linked to service.  (Id. at 17).

Although the Veteran was granted SSA benefits, the records 
associated with the application essentially consists of 
duplicates of VA records, and the benefits were primarily 
granted for coronary artery disease and a secondary diagnosis 
of obesity.  

The Board has reviewed all of the above records but finds no 
evidence suggesting that a diabetes mellitus or hypertension 
were manifested during service.  Treatment for these 
disabilities began many years following separation from 
service in 1997, which is indicative of an absence of 
continuity of symptomatology since service.  This finding is 
supported by the complete absence of treatment for these 
disabilities either in service or soon thereafter.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006) (holding the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  

Furthermore, none of the doctors who have diagnosed or 
treated the Veteran's diabetes mellitus and hypertension have 
related this disability to active service.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the Veteran's claims for service connection for 
diabetes mellitus and hypertension, and the claims must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 

Service Connection for Psychiatric Disorder

With regard to an acquired psychiatric disorder, to include 
nervousness and anxiety, the competent evidence shows that 
the Veteran does not have a diagnosed acquired psychiatric 
disability.  The service treatment records showed no 
diagnosis of or treatment for a psychiatric disability.  The 
April 1975 separation examination showed normal psychiatric 
examination.  Subsequent to service, the VA treatment records 
showed no diagnosis of a psychological disorder.  In fact, a 
May 2005 VA treatment record showed a negative screen for 
posttraumatic stress disorder.  

A diagnosed identifiable underlying malady or condition is 
needed to constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In the absence of confirmed 
diagnosis of a psychiatric disability, meaning competent 
evidence showing the Veteran has the condition alleged, 
service connection is not warranted.  The case law is well 
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability).  

Furthermore, to the extent the Veteran is attempting to 
provide evidence concerning the existence of the claimed 
disability and/or causation, it is also now well established 
that an opinion of a person without medical training or 
experience on medical matters such as diagnosis and etiology 
is entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for a psychiatric disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder, to 
include nervousness and anxiety, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


